 Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 1 of 8 Pageid#: 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION



IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR A TRACKING WARRANT AND
ORDER PURSUANT TO 18 U.S.C. §§2703
(c)(1)(A), 2703(d), and 3122 FOR: 1)                        7:19mj84
                                                  Case No. ____________________
DISCLOSURE OF
TELECOMMUNICATIONS RECORDS; 2)
                                                  Filed Under Seal
DISCLOSURE OF CELL-SITE
INFORMATION FOR TELEPHONE
NUMBER (346) 349-8624




                    AFFIDAVIT IN SUPPORT OF APPLICATION

      I, Aaron Durham, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

      1.      I make this affidavit in support of an application for a tracking warrant pursuant

     to Federal Rule of Criminal Procedure 41 for information about the location of the

     cellular telephone assigned call number (346) 349-8624 (the “Target Cell Phone”),

     whose service provider AT&T, a wireless telephone service provider headquartered at

     208 S. Akard Street, Dallas, Texas.

      2.      I am a Task Force Officer with the Drug Enforcement Administration, and have

     been since August 2010. I am currently assigned to Enforcement Group 25, Roanoke

     Resident Office (RRO), of the DEA Washington Division Office. I have received training

     in all areas of narcotics investigations including search and seizure laws and statutes

     pertaining to enforcement of the Controlled Substances Act. Since becoming a law


                                              1
Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 2 of 8 Pageid#: 3




    enforcement officer in 2000, I have either conducted or assisted other law enforcement

    officers in conducting numerous narcotics investigations that have resulted in the arrest

    and conviction of numerous individuals.

     3.      I have attended classes and courses regarding the importation, transportation,

    and distribution of illegal drugs. I am knowledgeable about state and federal drug laws. I

    have participated in a number of drug trafficking, money laundering, and organized crime

    investigations that have resulted in the arrest of numerous members of several different

    international and domestic drug trafficking organizations (DTOs) and the seizure of

    currency, assets, and drugs. Several of these investigations have employed electronic

    surveillance as an investigative technique, and I have submitted Federal and state

    affidavits in support of applications for court orders authorizing the use of electronic

    surveillance. I have participated in many searches of residences and businesses of

    suspected drug traffickers for evidence of criminal activity. I have also conducted and

    participated in the debriefing of many drug traffickers and money launderers, through

    which I have learned valuable information regarding the techniques used by DTOs to

    distribute drugs in both domestic and international markets. Additionally, I have testified

    in grand jury proceedings related to the investigation of individuals involved in drug

    trafficking and money laundering. As a result of my training and experience, I am

    familiar with the way in which DTOs illegally traffic, transport, and distribute drugs and

    launder the proceeds derived from their drug distribution activity.

     4.    The facts in this affidavit come from my personal observations, my training and

  experience, and information obtained from other agents and witnesses. This affidavit is




                                              2
Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 3 of 8 Pageid#: 4




  intended to show merely that there is sufficient probable cause for the requested warrant

  and does not set forth all of my knowledge about this matter.

     5.    Based on the facts set forth in this affidavit, there is probable cause to believe that

  Israel SALGADO-Sosa (hereinafter “SALGADO”), and others, are engaged in a

  conspiracy to violate federal drug laws—to wit: money laundering, in violation of 18

  U.S.C. § 1956; offenses involving the use of communications facilities in commission of

  narcotics offenses, in violation of 21 U.S.C. § 843(b); and, narcotics trafficking, in

  violation of 21 U.S.C. § 841(a); as well as the identification of individuals who are engaged

  in the commission of these offenses. Since this affidavit is being submitted for the limited

  purpose of securing an Order authorizing the acquisition of the Requested Information, I

  have not included details of every aspect of the investigation.

     6.    I respectfully submit that probable cause exists to believe that SALGADO is

  utilizing the Target Cell Phone to violate federal money laundering and drug laws, and

  that the Requested Information will lead to evidence concerning these offenses. It is

  believed that SALGADO has conspired with other individuals both within and outside of

  the Western District of Virginia and has utilized the Target Cell Phone in furtherance of

  their criminal conspiracy.

                                      PROBABLE CAUSE

     7.      The United States, including the DEA, HSI, USPS, and the Virginia State

    Police, is conducting a criminal investigation of Israel SALGADO-Sosa (hereinafter

    “SALGADO”) and other subjects known and unknown regarding possible violations of

    conspiracy to distribute methamphetamine and cocaine in violation of 21 U.S.C. §

    841(a)(1) and §846



                                              3
Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 4 of 8 Pageid#: 5




     8.      Beginning in February 2018, the DEA Roanoke Resident Office (RRO) and the

    Virginia State Police (VSP) began a methamphetamine trafficking investigation of Uriel

    Felipe REYES-Solorio (hereinafter “REYES”). RRO and VSP began conducting

    controlled purchases of quantities of methamphetamine from REYES in the Western

    District of Virginia. In November 2018, a cooperating source (CS 1) who was

    purchasing methamphetamine from REYES was able to make contact with REYES’s

    methamphetamine Source of Supply in Mexico, identified as Israel SALGADO-Sosa.

     9.      In December 2018, CS 1 was able to make a controlled drug debt payment to

    SALGADO in Mexico. The payment was for approximately one pound of

    methamphetamine that CS 1 had purchased from REYES in the Western District of

    Virginia (approximately 500 grams).

     10.     In March 2019, CS 1 ordered 2 kilograms of methamphetamine directly from

    SALGADO, having made SALGADO aware that the methamphetamine would be

    transported for resale into the Western District of Virginia. From Mexico, SALGADO

    arranged for CS 1 to pick up the quantities of methamphetamine in Houston, Texas.

    Using information provided by CS 1, a DEA Houston Task Force Officer (TFO) acting in

    an undercover capacity met with a drug courier in Houston, Texas and obtained 1,250

    grams of methamphetamine, as had been arranged between CS 1 and SALGADO.

     11.     In May 2019, DEA utilized a second cooperating source (CS 2) to make a drug

    debt payment directly to SALGADO in Mexico City, Mexico, for the 1,250 grams of

    methamphetamine that had been picked up in Houston, Texas.

     12.     CS 1 has been in direct contact with SALGADO on the Target Cell Phone. In

    June 2019, CS 1 spoke with SALGADO on several different occasions. In one of the




                                           4
Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 5 of 8 Pageid#: 6




    phone conversations between SALGADO and CS 1, SALGADO advised CS 1 that he

    (SALGADO) had crossed the border into the United States. CS 1 and SALGADO

    discussed CS 1 picking up another quantity of methamphetamine from SALGADO in the

    near future.

     13.     In August 2019, SALGADO advised CS 1 that the Target Cell Phone number

    was SALGADO’s new cellular telephone number. The two of them had a phone

    conversation about CS 1 picking up 2 kilograms of methamphetamine in Houston, Texas,

    at the direction of SALGADO.

     14.     Based upon the information outlined above, I believe that SALGADO is

    utilizing the Target Cell Phone in furtherance of illegal activities. Furthermore,

    SALGADO has utilized the Target Cell Phone in connection with illegal drug

    distribution in the past month. And based upon his consistent history of utilizing the

    Target Cell Phone, I believe that SALGADO will continue to utilize the Target Cell

    Phone for at least the next 30 days.

     15.     Because the current location of SALGADO and SALGADO’s exact travel

    patterns are unknown to law enforcement at this time, it is believed that access to AT&T

    location-based services, (the Requested Information) for the cellular number will greatly

    enhance the ability to locate and track the movement of SALGADO, identify other

    members of the organization with which SALGADO associates, and possible additional

    sources of supply (SOS) for this organization.

     16.     In August 2019, the DEA RRO issued Administrative Subpoenas for the

    subscriber and toll history for the Target Cell Phone and subsequently received the

    records. The subpoena has shown that the Target Cell Phone is subscribed to Juan




                                             5
Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 6 of 8 Pageid#: 7




    Ramiro with subscriber address listed as 5607 Uvalde Road, Houston, Texas 77049. The

    International Mobile Subscriber Identity (IMSI) for the Target Cell Phone is

    310150721926705. Based on my training and experience, I know that drug

    traffickers/money launderers often utilize telephones with false subscriber information to

    conceal their identity and avoid detection by law enforcement.

    17.    In my training and experience, I have learned that AT&T is a company that

    provides cellular telephone access to the general public. I also know that providers of

    cellular telephone service have technical capabilities that allow them to collect and

    generate information about the locations of the cellular telephones to which they provide

    service, including E-911 Phase II data, also known as GPS data or latitude-longitude data

    and cell-site data, also known as “tower/face information” or cell tower/sector records.

    E-911 Phase II data provides relatively precise location information about the cellular

    telephone itself, either via GPS tracking technology built into the phone or by

    triangulating on the device’s signal using data from several of the provider’s cell towers.

    Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific

    geographic areas) that received a radio signal from the cellular telephone and, in some

    cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These

    towers are often a half-mile or more apart, even in urban areas, and can be 10 or more

    miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

    necessarily serve every call made to or from that device. Accordingly, cell-site data is

    typically less precise that E-911 Phase II data.

    18.    Based on my training and experience, I know that AT&T can collect E-911 Phase

    II data about the location of the Target Cell Phone, including by initiating a signal to




                                              6
Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 7 of 8 Pageid#: 8




    determine the location of the Target Cell Phone on AT&T network or with such other

    reference points as may be reasonably available.

    19.    Based on my training and experience, I know that AT&T can collect cell-site data

    about the Target Cell Phone. Based on my training and experience, I know that for each

    communication a cellular device makes, its wireless service provider can typically

    determine: (1) the date and time of the communication; (2) the telephone numbers

    involved, if any; (3) the cell tower to which the customer connected at the beginning of

    the communication; (4) the cell tower to which the customer connected at the end of the

    communication; and (5) the duration of the communication. I also know that wireless

    providers such as AT&T typically collect and retain cell-site data pertaining to cellular

    devices to which they provide service in their normal course of business in order to use

    this information for various business-related purposes.

                            AUTHORIZATION REQUEST

     20.     Based on the foregoing, I request that the Court issue the proposed search

    warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

    21.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

    Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay

    notice until 90 days after the collection authorized by the warrant has been completed.

    There is reasonable cause to believe that providing immediate notification of the warrant

    may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice

    to the subscriber or user of the Target Cell Phone would seriously jeopardize the

    ongoing investigation, as such a disclosure would give that person an opportunity to

    destroy evidence, change patterns of behavior, notify confederates, and flee from




                                             7
Case 7:19-mj-00084-RSB Document 1-1 Filed 08/07/19 Page 8 of 8 Pageid#: 9




    prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B, which

    is incorporated into the warrant, the proposed search warrant does not authorize the

    seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent

    that the warrant authorizes the seizure of any wire or electronic communication (as

    defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is

    reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

    3103a(b)(2).

    22.      I further request that the Court direct AT&T to disclose to the government any

    information described in Attachment B that is within the possession, custody, or control

    of AT&T. I also request that the Court direct AT&T to furnish the government all I

    further request that the Court authorize execution of the warrant at any time of day or

    night, owing to the potential need to locate the Target Cell Phone outside of daytime

    hours.


                                                 Respectfully submitted,


                                                      /s/ Aaron B. Durham
                                                 Aaron Durham
                                                 Task Force Office
                                                 Drug Enforcement Administration


    Received by reliable electronic means and attested to telephonically.
    Subscribed and sworn to before me
    on August 7, 2019:


    Robert S. Ballou
    Honorable Robert S. Ballou
    United States Magistrate Judge




                                             8
